Exhibit 10.01
 
LOAN AGREEMENT
 
This Loan Agreement (this “Agreement”) is dated as of November 19, 2010 between
Blacksands Petroleum, Inc., a Nevada corporation (the “Company”), and the lender
identified on the signature page hereto (the “Lender”).
 
WHEREAS, the Company is borrowing from Lender, and Lender is lending to the
Company, the principal amount of $1,500,000 upon the terms and conditions set
forth in this Agreement;
 
NOW, THEREFORE, the Company and the Lender agree as follows:
 
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Note (as defined herein), and (b) the following terms
have the meanings set forth in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Lender, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Lender will be deemed to be an Affiliate of such Lender.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Commission” means the Securities and Exchange Commission.
 
“Note” means the Promissory Notes due, subject to the terms therein, November
19, 2011, issued by the Company to the Lender hereunder, in the form of Exhibit
A attached hereto.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).
 
 
1

--------------------------------------------------------------------------------

 
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Transaction Documents” means this Agreement, the Note, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Simultaneously with the execution and delivery of this Agreement,
 
(a) Lender is disbursing or causing to be disbursed in accordance with a
separate letter of instructions provided by the Company the principal sum of
$1,500,000; and
 
(b) the Company is delivering or causing to be delivered to the Lender a Note
payable to the Lender in the principal amount of $1,500,000,
 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  The Company makes the
representations and warranties set forth below to the Lender:
 
(a) Organization and Qualification.  The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite corporate power and corporate authority to own and use its properties
and assets and to carry on its business as currently conducted.  The Company is
not in violation or default of any of the provisions of its certificate or
articles of incorporation, bylaws or other organizational or charter
documents.  The Company is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(b) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith.  Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(c) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents.
 
(e) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Notes by any form of general
solicitation or general advertising.  The Company has offered the Notes for sale
only to the Lender, who is an “accredited investors” within the meaning of Rule
501 under the Securities Act.
 
(f) No Other Representations or Warranties.  Except as set forth above in this
Section 3.1, no other representations or warranties, express or implied, are
made in this Agreement by the Company to Lender.
 
3.2 Representations and Warranties of the Lender.    The Lender hereby,
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:
 
(a) Organization and Existence.  The Lender is a validly existing corporation,
limited partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to
invest in the Note pursuant to this Agreement.
 
(b) Authorization.  The execution, delivery and performance by the Lender of the
Transaction Documents to which the Lender is a party have been duly authorized
and will each constitute the valid and legally binding obligation of such
Lender, enforceable against such Lender in accordance with their respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.
 
(c) Purchase Entirely for Own Account.  The Note to be received by the Lender
hereunder will be acquired for such Investor’s own account, not as nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act, and the Lender has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act without prejudice, however, to the Lender’s
right at all times to sell or otherwise dispose of all or any part of the Note
in compliance with applicable federal and state securities laws.
 
(d) Investment Experience.  Such Lender acknowledges that it can bear the
economic risk and complete loss of its investment in the Note and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
 
(e) Disclosure of Information.  The Lender has had an opportunity to receive all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Note.  Such Investor acknowledges
that the Company makes public filings with the Securities and Exchange
Commission. Neither such inquiries nor any other due diligence investigation
conducted by such Lender shall modify, amend or affect such Lender’s right to
rely on the Company’s representations and warranties contained in this
Agreement.
 
(f) Restricted Securities.  Such Lender understands that the Note is
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as it is being acquired from the Company in a transaction not involving
a public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances.
 
(g) Accredited Investor.  The Lender is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the Securities Act.
 
(h) No General Solicitation.  The Lender did not learn of the investment in the
Note as a result of any public advertising or general solicitation.
 
 
ARTICLE IV.
MISCELLANEOUS
 
4.1 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
4.2 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the second Business Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.
 
4.3 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed by the
Company and the Lender.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.
 
 
3

--------------------------------------------------------------------------------

 
 
4.4 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
4.5 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Lender (other than by merger).
 
4.6 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 5.5.
 
4.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
 
4.8 Survival.  The representations and warranties shall survive the Closing and
the delivery of the Note for the applicable statue of limitations.
 
4.9 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
4.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
4.11 Saturdays, Sundays, Holidays, etc.   If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
4.12 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Pages Follow)
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
BLACKSANDS PETROLEUM, INC.
 
 
    Address for Notice:
Blacksands Petroleum, Inc.
800 Bering, Suite 250
Houston, Texas 77057
Fax: (713) 583-1617
  By: 
/s/ DAVID DEMARCO
         
Name: David DeMarco
         
Title: President
                      With a copy to (which shall not constitute notice):
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn: Marc J. Ross, Esq.
       

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
5

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGE TO THE BLACKSANDS PETROLUM, INC. LOAN AGREEMENT]
 


IN WITNESS WHEREOF, the undersigned have caused this Loan Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
 

Name of Lender:   Silver Bullet Property Holdings SDN BHD     Signature of
Authorized Signatory of Lender: /s/ GEORGE PATHMANATHAN     Name of Authorized
Signatory:  George Pathmanathan     Title of Authorized Signatory:       Address
for Notice of Lender: 
Unit PL 01, Plaza Level, No. 45, Block A
Medan Setia 1, Plaza Damansara
Damansara Heights
50490 Kuala Lumpur, Malaysia
   

 
 


Address for Delivery of securities for Lender (if not same as address for
notice):







6